 



Exhibit 10.1
GARTNER, INC.
2003 LONG-TERM INCENTIVE PLAN
STOCK APPRECIATION RIGHT AGREEMENT
Grant # ________
NOTICE OF GRANT
     Gartner, Inc. (the “Company”) hereby grants you, [NAME OF EMPLOYEE] (the
“Grantee”), a stock appreciation right (the “SAR”) under the Company’s 2003
Long-Term Incentive Plan (the “Plan”), to exercise in exchange for a payment
from the Company pursuant to this SAR. The date of this Agreement is [DATE] (the
“Grant Date”). In general, the latest date this SAR will expire is [DATE] (the
“Expiration Date”). However, as provided in Appendix A (attached hereto), this
SAR may expire earlier than the Expiration Date. Subject to the provisions of
Appendix A and of the Plan, the principal features of this SAR are as follows:
Number of Shares to which this SAR pertains: [NUMBER]
Exercise Price per Share: $0.0005
Vesting Commencement Date: [DATE]
Vesting Schedule:
Twenty-five percent (25%) of the Shares to which this SAR pertains shall vest on
the one (1) year anniversary of the Vesting Commencement Date, and twenty-five
percent (25%) of the Shares to which this SAR pertains shall vest on each
subsequent anniversary of the Vesting Commencement Date, subject to Grantee’s
Continued Service through each such date.

      Event Triggering   Maximum Time to Exercise Termination of SAR:   After
Triggering Event*:
Termination of Service due to Disability
  6 months
Termination of Service due to death
  1 year
All other Terminations of Service
  90 days

 

*   However, in no event may this SAR be exercised after the Expiration Date.

     Your signature below indicates your agreement and understanding that this
SAR is subject to all of the terms and conditions contained in this the Plan and
this SAR Agreement (the “Agreement”), which includes this Notice of Grant and
Appendix A. For example, important additional information on vesting and
termination of this SAR is contained in Paragraphs 3 through 5 of Appendix A.
ACCORDINGLY, PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF THIS SAR.

              GARTNER, INC.       GRANTEE
 
           
By
           
 
           
 
  Title:       [NAME]

 



--------------------------------------------------------------------------------



 



APPENDIX A
TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS
     1. Grant of SAR. The Company hereby grants to the Grantee under the Plan,
as a separate incentive in connection with his or her employment and not in lieu
of any salary or other compensation for his or her services, a SAR pertaining to
all or any part of an aggregate of [NUMBER] Shares, which SAR entitles the
Grantee to exercise the SAR in exchange for Shares in the amount determined
under Paragraph 9 below.
     2. Exercise Price. The purchase price per Share for this SAR (the “Exercise
Price”) shall be $0.0005, which is the Fair Market Value of a Share on the Grant
Date. When the SAR is exercised, the purchase price will be deemed paid by the
Grantee for the exercised portion of the SAR through the past services rendered
by the Grantee, and will be subject to the appropriate tax withholdings.
     3. Vesting Schedule. Except as otherwise provided in this Agreement, the
right to exercise this SAR will vest in accordance with the vesting schedule set
forth in the Notice of Grant which constitutes part of this Agreement. Shares
scheduled to vest on any date will vest only if the Grantee remains in Continued
Service on such date. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the SARs at
any time, subject to the terms of the Plan. If so accelerated, such SARs will be
considered as having vested as of the date specified by the Committee.
     4. Termination of SAR. In the event of the Grantee’s termination of
Continued Service for any reason other than Disability or death, the Grantee
may, within ninety (90) days after the date of such termination of Continued
Service, or prior to the Expiration Date, whichever shall first occur, exercise
any vested but unexercised portion of this SAR. In the event of the Grantee’s
termination of Continued Service due to Disability, the Grantee may, within six
(6) months after the date of such termination, or prior to the Expiration Date,
whichever shall first occur, exercise any vested but unexercised portion of this
SAR.
     5. Death of Grantee. In the event that the Grantee dies while in the employ
of the Company and/or a Parent or Subsidiary, the administrator or executor of
the Grantee’s estate (or such other person to whom the SAR is transferred
pursuant to the Grantee’s will or in accordance with the laws of descent and
distribution), may, within one (1) year after the date of death, exercise any
vested but unexercised portion of the SAR. Any such transferee must furnish the
Company (a) written notice of his or her status as a transferee, (b) evidence
satisfactory to the Company to establish the validity of the transfer of this
SAR and compliance with any laws or regulations pertaining to such transfer, and
(c) written acceptance of the terms and conditions of this SAR as set forth in
this Agreement.
     6. Persons Eligible to Exercise SAR. Except as provided in Paragraph 5
above or as otherwise determined by the Committee in its discretion, this SAR
shall be exercisable during the Grantee’s lifetime only by the Grantee.

Page 2 of 6



--------------------------------------------------------------------------------



 



     7. SAR is Not Transferable. Except as otherwise expressly provided herein,
this SAR and the rights and privileges conferred hereby may not be transferred,
pledged, assigned or otherwise hypothecated in any way (whether by operation of
law or otherwise) and shall not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, pledge, assign, hypothecate or
otherwise dispose of this SAR, or of any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
SAR and the rights and privileges conferred hereby immediately shall become null
and void.
     8. Exercise of SAR. This SAR may be exercised by the person then entitled
to do so as to any Shares, and such exercise must be in accordance with the
Company’s published exercise procedures, as in effect from time to time, which
may require the Grantee to exercise this SAR through the Company’s designated
broker or administrator. All exercises must be accompanied by payment of the
aggregate exercise price together with all taxes the Company determines are
required to be withheld by reason of the exercise of this SAR or as are
otherwise required under Paragraph 10 below. Exercise forms are available from
the Stock Plan Administration. Payment of the aggregate exercise price must be
(i) in cash (including check, bank draft or money order), or (ii) for “cashless
exercises” during the open trading window, by delivery of such documentation as
the Committee and any broker of deposit, if applicable, shall require to effect
an exercise of the SAR and delivery to the Company of the sale or loan proceeds
required to pay the exercise price, in each case plus any applicable withholding
taxes.
     9. Payment of SAR Amount. Upon exercise of this SAR, the Grantee shall be
entitled to receive the number of Shares (the “SAR Amount”), less applicable
withholdings, determined by (i) multiplying (a) the difference between the Fair
Market Value of a Share on the date of exercise over the Exercise Price; times
(b) the number of Shares with respect to which this SAR is exercised, and
(ii) dividing the product of (a) and (b) by the Fair Market Value of a Share on
the date of exercise. The SAR Amount shall be paid solely in whole Shares; any
fractional amount shall be rounded down to the nearest whole share. Shares
issued pursuant to the exercise of this SAR may be delivered in book form or
listed in street name with a brokerage company of the Company’s choice.
     10. Tax Withholding and Payment Obligations. When the Shares are issued as
payment for exercised SARs, the Grantee will recognize immediate U.S. taxable
income if the Grantee is a U.S. taxpayer. If the Grantee is a non-U.S. taxpayer,
the Grantee will be subject to applicable taxes in his or her jurisdiction. The
Company (or the employing Parent or Subsidiary) will withhold a portion of the
Shares otherwise issuable in payment for exercised SARs that have an aggregate
market value sufficient to pay the minimum federal, state and local income,
employment and any other applicable taxes required to be withheld by the Company
(or the employing Parent or Subsidiary) with respect to the Shares. No
fractional Shares will be withheld or issued pursuant to the exercise of SARs
and the issuance of Shares thereunder. The Company (or the employing Parent or
Subsidiary) may instead, in its discretion, withhold an amount necessary to pay
the applicable taxes from the Grantee’s paycheck, with no withholding of Shares.
In the event the withholding requirements are not satisfied through the
withholding of Shares (or, through the Grantee’s paycheck, as indicated above),
no payment will be made to the Grantee (or his or her estate) for SARs unless
and until satisfactory arrangements (as determined by the Committee) have been
made by the Grantee with respect to the payment of any income and other taxes
which the Company determines must be withheld or collected with respect to such
SARs. By accepting this award of SARs, the

Page 3 of 6



--------------------------------------------------------------------------------



 



Grantee expressly consents to the withholding of Shares and to any cash or Share
withholding as provided for in this paragraph 10. All income and other taxes
related to the SAR award and any Shares delivered in payment thereof are the
sole responsibility of the Grantee.
     11. Suspension of Exercisability. If at any time the Company shall
determine, in its discretion, that the listing, registration or qualification of
the SARs upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory authority, is necessary or
desirable as a condition of the exercise of SARs hereunder, this SAR may not be
exercised, in whole or in part, unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Company. The Company shall make reasonable
efforts to meet the requirements of any such state or federal law or securities
exchange and to obtain any such consent or approval of any such governmental
authority.
     12. No Rights of Stockholder. Neither the Grantee (nor any transferee)
shall be or have any of the rights or privileges of a stockholder of the Company
in respect of any of the Shares covered by this SAR.
     13. No Effect on Employment. The Grantee’s employment with the Company and
any Parent or Subsidiary is on an at-will basis only, subject to the provisions
of applicable law. Accordingly, subject to any written, express employment
contract with the Grantee, nothing in this Agreement or the Plan shall confer
upon the Grantee any right to continue to be employed by the Company or any
Parent or Subsidiary or shall interfere with or restrict in any way the rights
of the Company or the employing Parent or Subsidiary, which are hereby expressly
reserved, to terminate the employment of the Grantee at any time for any reason
whatsoever, with or without good cause. Such reservation of rights can be
modified only in an express written contract executed by a duly authorized
officer of the Company or the Parent or Subsidiary employing the Grantee.
     14. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of its
Secretary at the Company’s headquarters, P.O. Box 10212, 56 Top Gallant Road,
Stamford, CT 06902-7700, or at such other address as the Company may hereafter
designate in writing.
     15. Maximum Term of SAR. Notwithstanding any other provision of this
Agreement, this SAR is not exercisable after the Expiration Date.
     16. Binding Agreement. Subject to the limitation on the transferability of
this SAR contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
     17. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Connecticut, other than its conflicts of
laws provisions.
     18. Plan Governs. This Agreement is subject to all of the terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and one or

Page 4 of 6



--------------------------------------------------------------------------------



 



more provisions of the Plan, the provisions of the Plan shall govern.
Capitalized terms and phrases used and not defined in this Agreement shall have
the meaning set forth in the Plan.
     19. Committee Authority. The Committee shall have all discretion, power,
and authority to interpret the Plan and this Agreement and to adopt such rules
for the administration, interpretation and application of the Plan as are
consistent therewith (including, but not limited to, the determination of
whether or not any SARs have vested). All actions taken and all interpretations
and determinations made by the Committee in good faith shall be final and
binding upon the Grantee, the Company and all other interested persons, and
shall be given the maximum deference permitted by law. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.
     20. Captions. The captions provided herein are for convenience only and are
not to serve as a basis for the interpretation or construction of this
Agreement.
     21. Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
     22. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Grantee expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Except as otherwise provided herein, modifications to this Agreement or the Plan
can be made only in an express written contract executed by a duly authorized
officer of the Company.
     23. Amendment, Suspension, Termination. By accepting this SAR, the Grantee
expressly warrants that he or she has received an SAR to purchase stock under
the Plan, and has received, read and understood a description of the Plan. The
Grantee understands that the Plan is discretionary in nature and may be
modified, suspended or terminated by the Company at any time.
     24. Defined Terms: Capitalized terms used in this Agreement without
definition will have the meanings provided for in the Plan. When used in this
Agreement, the following capitalized terms will have the following meanings:
“Continued Service” means that your employment relationship is not interrupted
or terminated by you, the Company, or any Parent or Subsidiary of the Company.
Your employment relationship will not be considered interrupted in the case of:
(i) any leave of absence approved in accordance with the Company’s written
personnel policies, including sick leave, family leave, military leave, or any
other personal leave; or (ii) transfers between locations of the Company or
between the Company and any Parent, Subsidiary or successor; provided, however,
that, unless otherwise provided in the Company’s written personnel policies, in
this Agreement or under applicable laws, rules or regulations, or unless the
Committee has otherwise expressly

Page 5 of 6



--------------------------------------------------------------------------------



 



provided for different treatment with respect to this Agreement, (x) no such
leave may exceed ninety (90) days, and (y) any vesting shall cease on the
ninety-first (91st) consecutive date of any leave of absence during which your
employment relationship is deemed to continue and will not recommence until such
date, if any, upon which you resume service with the Company, its Parent,
Subsidiary or successor. If you resume such service in accordance with the terms
of the Company’s military leave policy, upon resumption of service you will be
given vesting credit for the full duration of your leave of absence. Continuous
employment will be deemed interrupted and terminated for an Employee if the
Grantee’s weekly work hours change from full time to part time. Part-time status
for the purpose of vesting continuation will be determined in accordance with
policies adopted by the Company from time to time, which policies, if any, shall
supersede the determination of part-time status set forth in the Company’s
posted “employee status definitions”.
“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code.
o 0 o

Page 6 of 6